Name: 91/457/EEC: Commission Decision of 6 August 1991 amending Decision 90/525/EEC authorizing member states to permit temporarily the marketing of forest reproducive material not satisfying the requirements of council directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-08-31

 Avis juridique important|31991D045791/457/EEC: Commission Decision of 6 August 1991 amending Decision 90/525/EEC authorizing member states to permit temporarily the marketing of forest reproducive material not satisfying the requirements of council directive 66/404/EEC Official Journal L 243 , 31/08/1991 P. 0082 - 0082COMMISSION DECISION of 6 August 1991 amending Decision 90/525/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (91/457/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 90/525/EEC (3), as last amended by Decision 91/172/EEC (4), authorizes Member States to permit the marketing of certain forest reproductive materials not satisfying the requirements of Directive 66/404/EEC in their territory for a period expiring, as far as first marketing is concerned, on 30 November 1991 and, in the other cases, on 31 December 1993; Whereas the Federal Republic of Germany has requested authorization to permit in the same periods the marketing in its territory of seedlings of Quercus sessiliflora Sal., Fagus silvatica L. and of Picea abies Karst., produced in the territory of the former German Democratic Republic from seed satisfying less stringent requirements in respect of provenance; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identify of the material; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The following Article is introduced after Article 1b of Decision 90/525/EEC: 'Article 1c The Federal Republic of Germany is hereby authorized, on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed, to permit the marketing in its territory of seedlings of Quercus sessiliflora Sal., Fagus silvatica L. and Picea abies Karst., produced from seed satisfying less stringent requirements in respect of provenance, under the following conditions: (a) the seedlings of Quercus sessiliflora Sal., the number of which does not exceed 1 000 000, must come from stands in the territory of the former German Democratic Republic; (b) the seedlings of Fagus silvatica L., the number of which does not exceed 250 000, must come from stands in the territory of the former German Democratic Republic or of Czechoslovakia; (c) the seedlings of Picea abies Karst., the number of which does not exceed 500 000, must come from stands in the territory of the former German Democratic Republic or of Czechoslovakia. These authorizations, in so far as they concern the first marketing, shall expire on 30 November 1991 and, in so far they do not concern the first marketing, shall expire on 31 December 1993.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 August 1991. For the Commission Ray MAC SHARRY Member of the Commission